DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 11 NOV 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application 371 of PCT/US2017/023404 filed 21 March 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/398,948 filed on 23 September 2016 and 62/310,903 filed 21 March 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Information Disclosure Statement
The listing of references in the specification (filed 11 NOV 2021; for example, p. 56 ¶2- p. 57 ¶1;  pp. 133-4 joining ¶) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Amendments
Applicant’s response and amendments filed on 11 NOV 2021 are acknowledged. 
Applicant has amended claim 68 to delete the duplicate recitation of the term "TIM-1". Applicant has submitted a substitute specification, in both clean and marked-up versions, that includes an incorporation by reference to the sequence listing in compliance with 37 C.F.R. §§ 1.12l(b)(3) and 1.125. Applicant’s amended substitute specification omits reference to color in Figure 10C. 
The prior objections to claim 68 and the specification are withdrawn in light of Applicant’s amendments recited above.

Objection to the Drawings
Replacement drawings were received on 11 NOV 2021.  Applicant has annotated sequences in Figures 5B, 5C, 5H, 6G, 7G, and 12G with sequence identification numbers in accordance with 37 CFR 1.821(d). Applicant has enlarged the labels for Figure 9A. These amendments overcome prior objections. However, the replacement drawings are unacceptable because the label for Figure 5F is now missing. 
Objection to the Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING 
NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See substitute specification filed on 11 NOV 2021: p. 125, lines 14-28 which discloses an enumerated nucleotide sequence without a corresponding SEQ ID NO:.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Status of the Claims
Applicant has amended claims 1-2 and 28-19. Claims 3-5, 7-16, 18-20, 22-27, 30-32, 34-43, 45-47, 49-55, 57-58, 60-61, 64-67, 69-71, 73-77, and 79-81 are cancelled. Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are pending and under examination. 
Examiner’s Note
Since the instant disclosure does not specify what constitutes selectively chromatin accessible, and as Fig. 9A appears to be the only specific disclosure of structure and or elements to which the applicant refers to as selectively chromatin accessible, and as Fig. 9A makes no specific disclosure other than a region -23.kb upstream of the pdcd1 locus (p. 115 final ¶), the broadest reasonable interpretation of the term “selectively chromatin accessible” will be understood to refer to chromatin that is accessible to nucleases and/or transcription factors and/or gene-editing and/or expression during T cell exhaustion. This interpretation is consistent with Fig. 9A as it discloses distinct patterns of preferential TF binding across the modules of active regulatory regions (p. 129 line 12; substitute specification, clean copy filed 11 NOV 20221). Thus, any gene locus known in the art to be active during T cell exhaustion that is modified for gene expression in an engineered T cell will be deemed as a genomic region that is selectively chromatin accessible for the sake of examination.
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The prior rejection of claims 56 and 59 under 35 U.S.C. 112(b) for reciting language in reference to antecedent claims that introduces arbitrary and subjective judgement on the part of the reader/practitioner by including the phrase “according to claim x” (where x is the recited corresponding claim number in each rejected claim) is withdrawn in light of applicant’s amendments to the claims replacing “according to” with “of”.
Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 68, 72, and 78 stand rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 68, 72, and 78 recite “optionally” followed by further possible limitations.  The use of “optionally” fails to point out what is included or excluded by the claim language. The applicant’s argument that in regard to ‘optionally’ “the term clearly signals exclusion of the following claim elements from the claim language” has been fully considered but is not found persuasive because optionally introduces a possible alternative that does not exclude the following claim elements from the claim language but rather introduces possible, but not necessary claim limitations. The claims are thus indefinite in respect to the scope of the claims.
Claims 17, 44, and 78 are further rejected as they do not overcome by further limitation the basis of rejection of claims 2, 33, and 72, on which they, respectively, depend.
Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78  are rejected under 35 U.S.C. 112(b), or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Independent claim 1 recites an engineered T cell comprising a genomic region that regulates the gene expression of at least one gene and is selectively chromatin accessible in an exhausted CD8+ T cell. The functional limitations of a genomic region that 1) regulates gene expression of at least one gene and 2) is selectively chromatin accessible describe an endogenous T cell pdcd1 locus as described in the 102 rejections below. The limitation of claim 1 that recites wherein the genomic region is genetically modified and the genetic modification modulates the expression of at least one gene does not exclude a genomic region of the pdcd1 locus downstream of the transcription start site (TSS). The limitation of claim 1 that recites wherein the genomic region comprises a region -23.8kb upstream of the pdcd1 TSS also refers to any endogenous genomic region in a CD8+ T cell, regardless of the cell’s activation or exhaustion state (see for instance, Austin JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86; p. 4878 ¶1, which indicates that genomic regions involved in pdcd1 gene regulation comprise large genomic stretches encompassing >70kb). Claim 1 is indefinite in regard to where the genomic modification occurs within the genomic Claim 28 is indefinite on the same grounds as claim 1, even though claim 28 indicates modifying a gene expression regulatory region of the gene. A gene expression regulatory region of the gene is not specifically defined in the specification. The BRI of a gene expression regulatory region of the gene would be understood as any region of the gene that regulates gene expression. The art clearly teaches that regulation of endogenous genes is controlled by elements upstream and downstream of the TSS (See Austin, et al.; Prokunina, et al.; and Beane and Oestreich cited below). Thus, the “genetic modification” in claim 28 may also be in any region identified above, that is either upstream and/or downstream in regard to the pdcd1 TSS. Therefore, claims 1 and 28 are indefinite in regard to the location of the genetic modification that entails and/or results in the claimed functional limitations of regulating or modulating the expression of the gene and being selectively chromatin accessible in an exhausted CD8+ T cell.
Claims 2, 6, 17, 21, 29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are further rejected as they do not overcome by further limitation the basis of rejection of claims 1 or 28 on which they depend.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Beane–Martinez–Oestreich-–Barber
Claims 1-2, 6, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7).
Beane discloses an engineered mammalian T cell comprising a pdcd1 locus that comprises a genomic region that regulates gene expression of at least one gene (pdcd1/PD-1) and is selectively chromatin accessible within the genome of an exhausted CD8+ T cell as evidenced by Martinez (see, for example, Abstract and p. 273 ¶2), wherein the pdcd1 genomic region is genetically modified and the genetic modification (in exon 1) modulates the expression of the at least one gene pdcd1/PD-1. Beane teaches disruption of the PD-1 locus in human TILs wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2, and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to detect PD-1 expression and to genetically modify the PD-1 locus indicates that the pdcd1 gene demonstrates chromatin accessibility, that is selectively chromatin accessibility as evidenced by Oestreich and Martinez, in a mixed CD8+ T cell population that would comprise exhausted T cells (Beane, “Introduction” ¶2, p. 1380). Oestreich (p. 4832 ¶3-6) evidences that PD-1 expression is restricted to cells of the immune system which indicates that the pdcd1 locus is selectively chromatin accessible, and Martinez demonstrates that the pdcd1 locus is selectively chromatin accessible specifically in exhausted CD8+ T cells (see, for example, Abstract and p. 273 ¶2). Furthermore, PD-1 expression (from the PD-1 locus, pdcd1) was well known in the art, before the effective filing date of the instant application, as a marker of CD8+ T cell exhaustion as evidenced by Barber (Abstract) as well as by Martinez and Beane (as cited above). Thus, Beane, as evidenced by Martinez, Oestreich, and Barber, clearly anticipates the instant invention of claim 1 before the effective filing date of the instant application. 
In regard to the further limitation of claim 2c), Beane teaches that the genomic gene expression regulatory region is downregulated (for example, Fig. 3 p. 1383).
In regard to the further limitation of claim 6a), it is axiomatic per scientific reasoning that the expression of the at least one gene is transcription and/or translation when the gene locus has been disrupted as per the methodology of Beane, and Fig. 3C clearly demonstrates this in the lack of mRNA transcripts in the PD-1 KO lanes “TIL/PD-1” (p. 1383).
In regard to the further limitations of claim 17c), Beane is directed to applications of studying efficiency and safety of adoptive cell transfer using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but with broader implications for other applications as well (col 2 ¶2 p. 1388)
In regard to the further limitations of claim 21, Beane teaches that the TILs express PD-1 (see e.g. Figs. 3A-B), TILs are CD8+ (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389), TILs are primary T cells isolated from a mammal (p. 1388 final ¶ and p. 1389 ¶1), and are cultured in vitro (p. 1389 ¶1).
Claims 28-29, 33, 44, and 48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7).
Beane discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene expression regulatory region is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genetic modification modulates the expression of the at least one gene. Beane teaches disrupting the PD-1 locus in human TILs (see Materials and Methods pp. 1388-9) wherein the genetically modified genomic region modulates expression of the PD-1 gene (see for example Figs. 1-2; Tables 1-2; and methods pp. 1388-9). Beane further teaches that TILs comprise CD8+ T cells (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389). Beane’s ability to genetically modify the PD-1 locus indicates that it demonstrated chromatin accessibility (as evidenced by Oestreich and Martinez). Furthermore, PD-1 expression (and the PD-1 locus, pdcd1) was well known in the art, before the effective filing date of the instant application, as a marker of CD8+ T cell exhaustion as evidenced by Barber (Abstract), Martinez, and Beane; see also Prior Art Made of Record (below), specifically Sakthivel P, et al. Reviews on Recent Clinical Trials. 2012 Feb 1;7(1):10-23. Thus, Beane, as 
In regard to the further limitation of claim 29c), Beane teaches that the genomic gene expression regulatory region is downregulated (for example, Fig. 3 p. 1383).
In regard to the further limitation of claim 33a), it is axiomatic per scientific reasoning that the expression of the at least one gene is transcription and/or translation when the gene locus has been disrupted as per the methodology of Beane, and Fig. 3C clearly demonstrates this in the lack of mRNA transcripts in the PD-1 KO lanes “TIL/PD-1” (p. 1383). Beane also teaches that the genome region is deleted by ZFN genome editing (whole document) and that the mammal is a human (p. 1388 final ¶ and p. 1389 ¶1).
In regard to the further limitations of claim 44c), Beane is directed to applications of studying efficiency and safety of adoptive cell transfer using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but with broader implications for other applications as well (col 2 ¶2 p. 1388)
In regard to the further limitations of claim 48, Beane teaches that the TILs express PD-1 (see e.g. Figs. 3A-B), TILs are CD8+ (see col 2 ¶2 p. 1388 and col 2 ¶5 p. 1389), and TILs are primary T cells isolated from a mammal (p. 1388 final ¶ and p. 1389 ¶1), and are cultured in vitro (p. 1389 ¶1).
Beane–Martinez–Oestreich–Barber–Waugh
Claims 28 and 56 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 28 above, and as further evidenced by Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802).
In regard to claim 28, Beane, as evidenced by Martinez, Oestreich, and Barber, discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene 
Thus, Beane, as evidenced by Martinez, Oestreich, Barber, and Waugh, is explicitly directed to a method of preventing exhaustion in non-exhausted CD8+ T cells (effector cells) by engineering genetically modified T cell/TILs for ACT (as according to claim 28) and thus, clearly anticipates the instant invention of claim 56 before the effective filing date of the instant application. 
Claims 28 and 59 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 28 above, and as further evidenced by Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802).
In regard to claim 28, In regard to claim 28, Beane, as evidenced by Martinez, Oestreich, and Barber, discloses a method of engineering a mammalian T cell to modulate the expression of at least one gene in the mammalian T cell comprising genetically modifying a genomic region wherein the gene expression regulatory region is selectively chromatin accessible within the 
Thus, Beane is explicitly directed to a method of preventing exhaustion in TILs/ CD8+ T cells (effector cells) by engineering genetically modified T cell/TILs for ACT (as according to claim 28) before the effective filing date of the instant application. 
However, Beane’s method does not exclude the engineering of exhausted CD8+ T cells present in the isolated primary TILs in order to reverse T cell exhaustion in an exhausted T cell (See also, Barber, whole document which is clearly directed to restoring function in exhausted T cells). Furthermore, Beane even teaches that adoptively transferred T cells, enriched by sorting for tumor-reactive markers like PD-1, may benefit from gene editing of the PD-1 locus prior to ACT and would effectively create a tumor-specific population of T cells less susceptible to the immunosuppressive effects of tumor PD-L1 expression (emphasis added). So, although Beane does not explicitly state a method reversing CD8+ T cell exhaustion in an exhausted CD8+ T cell comprising engineering the exhausted CD8+ T cell according to the disclosed method, Beane clearly anticipates inhibiting PD-1 expression (through altering the genomic region of PD-1) in order to improve T cell effector activity in exhausted CD8+ T cells expressing tumor reactive markers like PD-1 prior to ACT and thus clearly anticipates the instant invention of claim 59, before the effective filing date of the instant application.
Beane–Martinez–Oestreich–Barber–Shurin
Claims 1, 62-63, 72 and 78 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) as in regard to claim 1 above, and as further evidenced by Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1).
In regard to claim 1, Beane, as evidenced by Martinez, Oestreich, and Barber, discloses an engineered mammalian T cell comprising 1) a genomic region that regulates gene expression of at least one gene and 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genomic region is genetically modified and the genetic modification modulates the expression of the at least one gene, wherein the genomic region comprises a region -23.8kb upstream of the pdcd1 TSS.
In regard to claim 62, which is directed to treating an immune disorder in a subject comprising administering engineered T cells (of claim 1), Beane is directed to applications of studying efficiency and safety of adoptive cell transfer (ACT) using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but with broader implications for other applications as well (col 2 ¶2 p. 1388). Beane teaches that engineered TILS could be administered via ACT (Abstract; p. 1380 col 2 ¶2; p. 1388 col 1 ¶3 and col 2 ¶2; and p. 1389 ¶1), and thus, axiomatically, anticipates administration of such engineered T cells to a subject in ACT therapy applications wherein the administration is treating an immune disorder in a subject, as cancer was known in the art as an immune disorder as evidenced by Shurin (Abstract): “cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (emphasis added).
	Thus, Beane, as evidenced by Martinez, Oestreich, Barber, and Shurin, clearly anticipates, before the EFD of the application, the invention of claim 62 such that a method of treating an immune disorder in a subject comprises administering engineered T cell/TILs as disclosed above.
	In regard to the further limitation of claim 63c), Beane teaches administration of autologous T cells/TILs as known in the art (“Introduction” ¶1 p. 1380; and “Discussion” ¶1 p. 1386) and thus clearly anticipates administration of autologous engineered T cells/TILs.
In regard to the further limitations of claims 72, Beane is directed to a method of ACT in 
In regard to the further limitations of claim 78c), Beane is directed to melanoma (see, for example, Abstract), but cites applications to renal cell, colonic adenocarcinoma, and non–small-cell lung cancer (¶3 p. 1388).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Beane–Martinez–Oestreich–Barber–Shurin–Sakuishi
Claims 1, 62, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over  Beane (Beane JD, et al. Molecular Therapy. 2015 Aug 1;23(8):1380-90) as evidenced by Martinez (Martinez GJ, et al. Immunity. 2015 Feb 17;42(2):265-78), Oestreich (Oestreich KJ, et al. The Journal of Immunology. 2008 Oct 1;181(7):4832-9; cited in ISR filed on 20 SEP 2018 and the IDS filed on 14 DEC 2018), and Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) and Shurin (Shurin MR. Cancer as an immune-mediated disease. Immuno Targets and Therapy. 2012;1:1) as in regard to claims 1 and 62 above, and further in view of Sakuishi (Sakuishi, K.et al. J. Exp. Med. 2010, 207, 2187–2194).
In regard to claims 1 and 62, Beane, as evidenced by Martinez, Oestreich, and Barber, clearly anticipates a method for treating an immune disorder in a subject by administering engineered (mammalian) T cells comprising 1) a genomic region that regulates gene expression of at least one gene and 2) is selectively chromatin accessible within the genome of an exhausted CD8+ T cell, wherein the genomic region is genetically modified and the genetic modification modulates the expression of the at least one gene wherein the genomic region comprises a region -23.8kb upstream of the pdcd1 TSS. Furthermore, Beane is directed to applications of studying efficiency and safety of adoptive cell transfer (ACT) using PD-1 gene-edited TIL for the treatment of metastatic melanoma (see Abstract and col 2 ¶2 p. 1380) but with broader implications for other applications as well (col 2 ¶2 p. 1388). Beane teaches that engineered TILs could be administered via ACT (Abstract; p. 1380 col 2 ¶2; p. 1388 col 1 ¶3 and col 2 ¶2; and p. 1389 ¶1), and thus, axiomatically, anticipates administration of such cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (emphasis added).
	In regard to claim 68, Beane does not teach a method further comprising contacting the engineered CD8+ T cells with one or more agents that prevent or reverse CD8+ T cell exhaustion.
	Sakuishi discloses that single targeting of the Tim-3 and PD-1 pathways (with Tim-3 and PD-1 inhibitors) had variable effects on tumor growth, whereas combined targeting of these pathways was highly effective in controlling tumor growth in mice and restoring T cell production of IFN-γ and that simultaneous targeting of the Tim-3 and PD-1 pathways also rescued CD8+ T cells from exhaustion in a model of chronic infection (“Discussion” ¶1 p. 2192; Figs. 5-6; and p. 2192 ¶1-2). Together, these findings support combined targeting of the Tim-3 and PD-1 pathways as an effective treatment not only for cancer but also for other chronic immune conditions where T cell exhaustion is known to occur (“Discussion” ¶1 p. 2192).
	Thus, combining the teaching of Sakuishi with the teaching of Beane to arrive at a method combining the engineered PD-1 KO T cells/TILs of Beane with, for example, the anti-Tim-3 agent of Sakuishi which prevents or reverses CD8+ T cell exhaustion in combination with PD-1 inhibition, would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant application. And a practitioner would have a reasonable expectation of success in contacting the engineered T cells/TILs of Beane with the Tim-3 inhibitor of Sakuishi in order to reverse exhaustion of the T cells/TILs and/or restore anti-tumor immunity when the engineered T cells/TILs are adoptively transferred to treat an immune disorder (such as cancer) in a subject, because Sakuishi demonstrates the combined therapeutic effect of inhibiting both (Tim-3 and PD-1) pathways simultaneously. Thus, the teachings of Sakuishi and Beane, as evidenced by Martinez, Oestreich, Barber, and Shurin, render the invention of claim 68 obvious before the effective filing date of the application.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Austin (Austin, JW, et al. The Journal of Immunology. 2014 May 15;192(10):4876-86; p. 4878 ¶1) indicates that genomic regions involved in pdcd1 gene regulation comprise large genomic stretches encompassing >70kb
Prokunina (Prokunina L, et al. Nature Genetics. 2002 Dec;32(4):666-9) teaches intronic enhancers for PD-1 (See Fig. 1 and related text). 
Sakthivel (Sakthivel P, et al. Reviews on Recent Clinical Trials. 2012 Feb 1;7(1):10-23) teaches that PD-1 expression is a marker for exhausted virus-specific CD8+ T cells and that PD-1 associated T cell exhaustion could be restored by blocking the PD-1/PD-L1 interaction which results in recovery of virus-specific CD8+ T cell mediated immunity (Abstract).
Barber (Barber DL, et al. Nature. 2006 Feb;439(7077):682-7) teaches PD-1 expression is selectively upregulated in exhausted T cells (Abstract) and is thus a marker for T cell exhaustion, and further teaches that blockade of the PD-1/PD-L1 inhibitory pathway had a beneficial effect on the ‘helpless’ (i.e. exhausted) CD8 T cells, restoring their ability to undergo proliferation, secrete cytokines, kill infected cells and decrease viral load (Abstract; and p. 684).
Waugh (Waugh KA, et al. Vaccines. 2015 Sep;3(3):771-802) teaches  the overlap of T cell exhaustion and dysfunction or hypofunction in regard to the impaired effector function (p. Abstract; and, for instance, ¶1 p. 784).
Shurin (Shurin MR. Immuno Targets and Therapy. 2012;1:1) teaches that cancer is an immune disorder, stating, “cancer is a manifestation of malfunctions in immunity, as malignant cells manage to escape recognition and elimination by the immune system” (Abstract).
Conclusion
Claims 1-2, 6, 17, 21, 28-29, 33, 44, 48, 56, 59, 62-63, 68, 72, and 78 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633